DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 11 the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of determining a thickness of a structure, the methods comprising, among other essential steps, extracting a one-dimensional summary of wavenumbers from the transformed data; forming a set of one-dimensional templates corresponding to a set of possible thicknesses, wherein each one-dimensional template represents an expected one-dimensional summary of theoretical wavenumbers computed for the structure having one of the set of possible thicknesses, each theoretical wavenumber corresponding to an individual wave mode of a mechanical wave propagating through the structure having one of the set of possible thicknesses; and extracting a best estimate of the thickness of the structure from a selected one-dimensional template in the set of one-dimensional templates, the selected one- dimensional template determined to fit the one-dimensional summary of wavenumbers better than any other one-dimensional template in the set of one-dimensional templates, in combination with the rest of the limitations of the above claims.
As to claim 17, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system configured to determine a thickness of a structure, the system comprising, among other essential features, one or more computer processors configured 
With further regard to the above claims, the prior art of record, such as “A two-dimensional Fourier transform method for the measurement of propagating multimode signals” by Alleyne et al. disclose a technique for analysis of propagating multimode signals using a two-dimensional Fourier transform of the time history of the waves (see the experimental setup in Fig. 11, the 3-D plots of 2-D FFTs in Figs. 12c and 13b, and a wavenumber vs. frequency-thickness graph found in Figure 14 attained from Fig. 13b).  Additionally, “High-Speed, Non-Contact, Baseline-Free Imaging of Hidden Defects Using Scanning Laser Measurements of Steady-State Ultrasonic Vibration” by Flynn et al. discloses using a 2D laser Doppler vibrometer to take measurements of damage through use of a structure’s steady-state response to ultrasonic excitation.  Finally, “Two-dimensional photoacoustic imaging by use of Fourier-transform image .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Of particular note, “Numerical investigation of the effects of shear waves in transcranial photoacoustic tomography with a planar geometry” by Schoonover et al. discloses a reconstruction method for photoacoustic tomography; “Monitoring ice thickness and elastic properties from the measurement of leaky guided waves: A laboratory experiment” by Moreau et al. discloses the use of ultrasonic guided waves to measure thickness of ice; and US 2014/0208852 to Instanes et al. discloses the measurement of wall thickness loss for a structure that features solving of Rayleigh-Lamb dispersion equations (see paragraph 0097, for instance).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 24, 2021